DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyama (US2018/0236999 A1).

Regarding to Claim 1, Miyama teaches a hybrid vehicle comprising:
a power generation device including an engine, a first rotating electric machine capable of generating electric power by using power from the engine (Fig. 1, Part 101, Part 4, Part 5, Paragraph 33), and a first inverter capable of converting an AC voltage and a DC voltage with the first rotating electric machine (Fig. 1, Part 105, Paragraph 30);
a drive device including a second rotating electric machine that outputs a driving force to drive a drive wheel (Fig. 1, Part 100, Part 3, Paragraph 30), and a second inverter capable of converting an AC voltage and a DC voltage with the second rotating electric machine (Fig. 1, Part 103, Paragraph 30);
an electric storage device that exchanges electric power with the power generation device and the drive device (Fig. 1, Part 2);
a switching device that switches electrical connection of the electric storage device and the power generation device between parallel connection and series connection with respect to the drive device (Fig. 2, at least Paragraph 34 teaches the limitation); and
a control device that at least controls the switching device (Fig. 1, Part 200), wherein
the control device controls the switching device in such a manner as to switch the electric storage device and the power generation device from the parallel connection to the series connection in a case where a combination of a vehicle speed and the driving force satisfies a predetermined condition while the hybrid vehicle is traveling (Fig. 13, at least Paragraphs 45-68 teach the limitation).

Regarding to Claim 2, Miyama teaches the hybrid vehicle, wherein the predetermined condition is satisfied when a current vehicle speed and driving force exceed a series switching determination line that indicates a relationship between the vehicle speed and the driving force and that is a determination criterion for switching the electric storage device and the power generation device to the series connection (Fig. 13, at least Paragraphs 50-59 teach the limitations).

Regarding to Claim 5, Miyama teaches the hybrid vehicle, wherein the predetermined condition is satisfied when required driving force for a vehicle speed after a predetermined time exceeds maximum driving force that can be output by the second rotating electric machine when the electric storage device and the power generation device are connected in parallel (Fig. 13, Paragraphs 50-59.  It would be known there must be a determined time to considered the conditions of the parts before switching the connection of Part 101 and Part 2).

Regarding to Claim 6, Miyama teaches the hybrid vehicle, wherein the predetermined time is predicted time acquired by prediction of time from when switching of the electric storage device and the power generation device to the series connection is started until it becomes possible to supply electric power to the drive device from the electric storage device and the power generation device in the series connection (Fig. 13, Paragraphs 50-59.  It would be known there must be a determined time to considered the conditions of the parts before switching the connection of Part 101 and Part 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyama (US2018/0236999 A1) in view of Nishimine (US2013/0253744 A1).

Regarding to Claim 2, Miyama fails to explicitly disclose, but Nishimine teaches a hybrid vehicle, wherein a plurality of the series switching determination lines is set according to a state of the engine,
the control device selects different series switching determination lines depending on whether the engine is operating or the engine is stopped, and
the series switching determination line selected when the engine is stopped is set in such a manner that the electric storage device and the power generation device can be switched to the series connection at a time point at which the driving force is small at a same vehicle speed compared to the series switching determination line selected when the engine is operating [the examiner considered the series connection as taught in Claim 1 is a series HEV mode as taught in Nishimine (Nishimine, Paragraph 34), and when the engine is not working during the series connection state, the examiner considered it is an EV mode under the broadest reasonable interpretation (Nishimine, Paragraph 34).  Nishimine further teaches when in the same speed, EV mode would provide less power than series HEV mode (Nishimine, Fig. 7, Paragraph 39), and the modes selection would improve the fuel economy (Nishimine, Paragraph 9).  Since Miyama teaches the connection of Part 2 and Part 101 would be based on the force and speed requirement, when applying the teachings of Nishimine, one with ordinary skill in the art would understand and further provide a connecting selection based on the engine operation and the force require for the vehicle to improve the fuel economy (Nishimine, Paragraph 9).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyama to incorporate the teachings of Nishimine to provide a connecting selection based on the engine operation and the force require for the vehicle in order to improve the fuel economy (Nishimine, Paragraph 9).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyama (US2018/0236999 A1) and Nishimine (US2013/0253744 A1) as applied to Claim 3 above, and further in view of Aoki (US2016/0318508 A1).

Miyama and Nishimine fails to explicitly disclose, but Aoki teaches a hybrid vehicle, wherein, when the engine is stopped, the control device selects different series switching determination lines depending on whether the engine is at a low temperature lower than a predetermined temperature or the engine is not at the low temperature, and
the series switching determination line selected when the engine is at the low temperature is set in such a manner that the electric storage device and the power generation device can be switched to the series connection at a time point at which the driving force is small at the same vehicle speed compared to the series switching determination line selected when the engine is not at the low temperature [Miyama in view of Nishimine teaches a connecting selection when engine is stopped (please see the rejection of Claim 3).  Aoki teaches a vehicle, when driving in an EV mode, when a temperature of engine is lower than certain value, an electric storage device would provide power to engine to start to prevent insufficient driving force and a shock (Aoki, Paragraph 16).  When applying the teachings of Aoki to Miyama and Nishimine, one with ordinary skill in the art would understand and design a mechanism to make the electric storage device provide power to start the engine when the stopping engine is in low temperature to prevent insufficient driving force and a shock (Aoki, Paragraph 16).  Based on the circumstance, it would be obvious that the power can be provided to drive device would be decrease, and the force the force the drive device can provide is also decreased.  Therefore, one with ordinary skill in the art would understand the mechanism can only be used when the required driving force is lower than when the engine is not in the low temperature.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyama and Nishimine to incorporate the teachings of Aoki to design a mechanism to make the electric storage device provide power to start the engine when the stopping engine is in low temperature in order to prevent insufficient driving force and a shock (Aoki, Paragraph 16).

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyama (US2018/0236999 A1) in view of Aoki (US2016/0318508 A1).

Regarding to Claim 7, Miyama fails to explicitly disclose, but Aoki teaches a hybrid vehicle, wherein a plurality of kinds of the predicted time is set according to a state of the engine,
the control device selects different kinds of the predicted time depending whether the engine is operating or the engine is stopped, and
the predicted time selected when the engine is stopped is longer than the predicted time selected when the engine is operating [Aoki teaches a hybrid vehicle, and further teaches when engine is stopped, the system needs need to determine whether need to restart the engine to prevent insufficient driving force and a shock (Aoki, Paragraph 16).  Therefore, since the examiner considered in Miyama, the series connection can have an EV mode and a series HEV mode based on whether the engine is operated or not (Please see Nishimine (US2013/0253744 A1), Paragraph 34 about EV mode and series HEV mode, and the rejection of Claim 3), when applying the teachings of Aoki to Miyama, one with ordinary skill in the art would know during the engine stops working, the system need more time to determine the connecting  or mode selection based on the temperature of the engine to prevent insufficient driving force and a shock (Aoki, Paragraph 16).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyama to incorporate the teachings of Aoki to have a longer determined time when engine stops in order to prevent insufficient driving force and a shock (Aoki, Paragraph 16).

Regarding to Claim 8, Miyama in view of Aoki teaches the modified hybrid vehicle, wherein, when the engine is stopped, the control device selects different kinds of the predicted time when the engine is at a low temperature that is lower than a predetermined temperature and when the engine is not at the low temperature, and
the predicted time selected when the engine is at the low temperature is longer than the predicted time selected when the engine is not at the low temperature (Aoki, Paragraph 16 teaches when engine stops, the system would start the engine if the temperature of the engine is lower in certain level.  Therefore, when applying the teachings of Aoki to Miyama, it would be obvious that when the system needs to start the engine due to the low engine temperature, it will take longer time to determine and predict to finish all the process comparing with the time it takes when the engine is not in low temperature to prevent insufficient driving force and shock).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747